DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s amendments received on 03/24/2022.
Claims 4 and 12 are cancelled. Claims 1, 2, and 9 are amended. Claims 1-3, 5-11, and 13-16 are considered in this Office Action. Claims 1-3, 5-11, and 13-16 are currently pending. 

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action. 
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101 rejection.
Applicant’s amendment has been considered, applicant amendments do not overcame the 35 U.S.C. 103 rejection. An updated 35 U.S.C. 103 rejection will address applicant’s amendments.

Response to Arguments
Examiner acknowledges applicant’s amendment to claim 2 in accordance to MPEP 608.1(m), which states the claim should end with a period. 
Applicant’s argument with respect to the 101 rejection to claims have been considered, but are not persuasive.
Applicant asserts that the applicant does not acquiesce to the positions of the Office Action that the claims recite concepts that fall into the groupings of abstract ideas.
The Examiner respectfully disagrees. it is next noted that the claims recite an abstract idea by reciting concepts performed in the human including observation, evaluation judgement, and opinion, which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The claimed invention also recites an abstract idea that fall within a mental process. The recitation of generic computer components does not negate the abstraction of given limitations.
Applicant asserts the claims are integrated into a practical application under Step 2A Prong Two. The applicant further discusses the Office Action's assertion that these claimed operations are nothing more than "apply it" or "extra-solution activity," Applicant respectfully submits that this consideration is only evaluated in Step 2B of the eligibility analysis. (MPEP 2105.05(d).) Nevertheless, an indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. (MPEP 2106.05(a).) As described in the specification, the claimed server-based application analysis of the profile information represents an improvement over conventional job matching profile solutions as it enables optimization of served jobs through use of a separate secondary kind of feedback information from a second user (the customer) which is collected via a completely different mechanism than conventional capture from the first user seeking the job match. Thus, contrary to the Office Action's assertion, the claims recite an improvement to the technology of conventional computer Application No. 16/598,348processing for job matching by introducing dynamic consideration of feedback data from a second source, such as the customer. Because of this consideration, the claimed job matching system improves the accuracy of future job matching suggestions.
The examiner respectfully disagrees. The examiner notes that with respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are further considered.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. 2A and 2B describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Next the Examiner emphasizes that merely using a general purpose computer to execute the communications processing activities, without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by automating the processing of communications would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). Applicant’s claims do not configure, reconfigure, manipulate, transform, or improve a computer, a database, or any technological components whatsoever, but instead utilize a general purpose computer as a tool for gathering data, analyzing the data for quality issues, and presenting the results of the analysis.  Accordingly, Applicant’s claims have not been shown to be directed to any improvement in computer related technology, but instead merely utilize a general purpose computer and known techniques in the art for performing the abstract idea, which individually and collectively lack any discernible nexus to a technological result or improvement related thereto.
Next applicant’s arguments are primarily raised in light of applicant’s amendments, and therefore are moot. An updated 35 USC § 101 rejection will address applicant’s amendments.
Accordingly, Applicant’s arguments concerning 101 rejection are not persuasive, and the rejection therefore is maintained in the updated 101 rejection below.
Applicant’s argument with respect to the 103 rejection to claims have been considered, but are not persuasive.
The Applicant asserts that neither Zhang (US 2017/0323268) nor Zoia (US 2017/0147984) discloses or suggests the features of the claimed invention. For example, the "extend" feature is equated to paragraphs [0023] of Zhang. However, Zhang relates to only a simple job matching based on a user profile that the user has filled in. Zhang does not disclose extending a profile as claimed. Zoia does not cure this deficiency.  
The examiner respectfully disagrees. Examiner notes that applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Next the examiner notes that claims are given broadest reasonable interpretation and Zhang clearly teaches   The examiner notes Zhang clearly teaches “extending , by the server, the profile based on the parameters derived based on the determined input” as described in paragraph  [0023], which describes data in data repository 134 is used to generate job recommendations within online professional network 118. For example, one or more components of the online professional network may track searches, clicks, views, text input, conversions, and/or other feedback during the entities' interaction with a job search tool in the online professional network. The feedback may be stored in data repository 134 and used as training data for one or more statistical models, and the output of the statistical model(s) may be used to display and/or otherwise recommend a number of job listings to current or potential job seekers in the online professional network.
Next applicant’s arguments are primarily raised in light of applicant’s amendments, and therefore are moot. An updated 35 USC § 103 rejection will address applicant’s amendments.
Accordingly, Applicant’s arguments concerning 103 rejection are not persuasive, and the rejection therefore is maintained in the updated 103 rejection below.
7
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the server (claims 1-3 and 5-8) and the non-transitory computer readable medium (claim 9-11 and 13-16) are directed to an eligible categories of subject matter (i.e. machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human including observation, evaluation judgement, and opinion, which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate the abstraction of given limitations. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A server comprising: a processor; a communication interface in communication with the processor, the communication interface being configured to communicate with computing devices to receive profiles stored on the computing devices; memory in communication with the processor, wherein the memory comprises computer application programs that are executable by the processor to perform matching a job order to one of the profiles by: receiving, by the server, the profiles from the computing devices; determining, by the server, actions of a user associated with one of the profiles wherein the actions comprise one or more of: an interaction of the user with the server; jobs that the user accepted or rejected; ratings that the user receives for the previously accepted jobs; and behaviour of the user in relation to jobs being offered to the user; deriving, by the server, parameters of the user based on the determined actions; determining, by the server, input of a second user on the user associated with the profile, wherein the input of the second user comprises a feedback from the second user on a performance of the user on one of the previously accepted jobs; deriving, by the server, parameters of the user based on the determined input from the second user; extending, by the server, the profile of the user based on the derived parameters; and matching, by the server, the job order to the profile that has been extended; receiving, by the server, an outcome of the matched job order; and updating, by the server, a weight applied to at least one of the determined actions and the determined input.  Claims 9 recites substantially the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a server, a non-transitory computer readable medium, a processor; a communication interface in communication with the processor, the communication interface being configured to communicate with computing devices to receive (info) stored on the computing devices,  memory in communication with the processor, wherein the memory comprises computer application programs that are executable by the processor to perform a method of extending one of the profiles, receiving information from a computing device, receiving, by the server, an outcome of the matched job order (extra-solution activity), and updating, by the server, a weight applied to at least one of the determined actions and the determined input(post-solution activity), and actions of a user associated with one of the profiles wherein the actions comprise one or more of: an interaction of the user with the server; jobs that the user accepted or rejected; ratings that the user receives for the previously accepted jobs; and behaviour of the user in relation to jobs being offered to the user (pre-solution activity) to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. 2A and 2B describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a server, a non-transitory computer readable medium, a processor; a communication interface in communication with the processor, the communication interface being configured to communicate with computing devices to receive (info) stored on the computing devices,  memory in communication with the processor, wherein the memory comprises computer application programs that are executable by the processor to perform a method of extending one of the profiles, receiving information from a computing device receiving, by the server, an outcome of the matched job order, and actions of a user associated with one of the profiles wherein the actions comprise one or more of: an interaction of the user with the server; jobs that the user accepted or rejected; ratings that the user receives for the previously accepted jobs; and behaviour of the user in relation to jobs being offered to the user, and updating, by the server, a weight applied to at least one of the determined actions and the determined input.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figs. 2A and 2B) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-11, and 13-15 rejected under 35 U.S.C. 103 as being unpatentable over XianXing Zhang (US 2017/0323268 A1, hereinafter “Zhang”) in view of Adam Zoia (US 2017/0147984 A1, hereinafter “Zoia”) in view of George Kolber (US 2013/0097093 A1, hereinafter “Kolber”) in view of Lokesh Mohan Bhagat (US 2013/0282606 A1, hereinafter “Bhagat”).
Claims 1/9:
Zhang teaches:
A server comprising [[0016] The disclosed embodiments provide a method, apparatus, and system for processing data]: a processor [[0013] processor];
receiving, by the server, the profiles from the computing devices [paras. [0015-0018] and figs. 1 and 2 describe profile modules wherein the entities may use a profile module 126 in online professional network 118 to create and edit profiles containing information related to the entities' professional and/or industry backgrounds, experiences, summaries, projects, skills, and so on. Profile module 126 may also allow the entities to view the profiles of other entities in the online professional network]; 
determining , by the server, actions of a user associated with one of the profiles [[0022] ] data (e.g., data 1 122, data.times.124) related to the entities' profiles and activities on online professional network 118 is aggregated into a data repository 134 for subsequent retrieval and use];
deriving , by the server, parameters of the user based on the determined actions [paras. [0046-0048] describe the global version may also, or alternatively, be applied to derived features that are produced from the member and/or job features, such as cosine similarities between one or more member features and one or more job features and/or cross products of one or more member features and one or more job features, wherein the derived features are associated with the responses of a set of users to a set of jobs, and the user-specific version may include random effects associated with the user's specific responses to some of the jobs]; 
determining, by the server, input of a second user on the user associated with the profile [The system describes multiple entities as illustrated in figure 1, wherein said entities are not only associated with a candidate but the entities may also include companies, employers, and/or recruiters that use online professional network 118 to list jobs, search for potential candidates, provide business-related updates to users, advertise, and/or take other action as described in para. [0017]. [paras. 0021-0022] describe said entities profiles (includes any editing (user input), profile actions, posting, connections and other features)are feed to data repository which is used to generate job recommendations]; 
deriving, by the server, parameters of the user based on the determined input from second user [[0018] The entities may use a profile module 126 in online professional network 118 to create and edit profiles containing information related to the entities' professional and/or industry backgrounds, experiences, summaries, projects, skills, and so on. [0020] The entities e.g. a second user may also use an interaction module 130 to interact with other entities on online professional network 118. For example, interaction module 130 may allow an entity to add other entities as connections, follow other entities, send and receive messages with other entities, join groups, and/or interact with (e.g., create, share, re-share, like, and/or comment on) posts from other entities]; 
and extending , by the server, the profile based on the parameters derived based on the determined input [[0023] data in data repository 134 is used to generate job recommendations within online professional network 118. For example, one or more components of the online professional network may track searches, clicks, views, text input, conversions, and/or other feedback during the entities' interaction with a job search tool in the online professional network. The feedback may be stored in data repository 134 and used as training data for one or more statistical models, and the output of the statistical model(s) may be used to display and/or otherwise recommend a number of job listings to current or potential job seekers in the online professional network].
receiving, by the server, an outcome of the matched job order [[0023] data in data repository 134 is used to generate job recommendations within online professional network 118. The feedback may be stored in data repository 134 and used as training data for one or more statistical models, and the output of the statistical model(s) may be used to display and/or otherwise recommend a number of job listings to current or potential job seekers in the online professional network]; 
and updating, by the server, a weight applied to at least one of the determined actions and the determined input [[0048] At least a portion of the second ranking is then outputted as a set of job recommendations to the user (operation 310). For example, some or all of the jobs in the second ranking may be shown to the user in a website, application, email, message, and/or other communication. Finally, the models are updated based on one or more responses to the outputted job recommendations by the user (operation 312). [0050] First, a job feature key in an inverted index is used to retrieve job features of a set of jobs (operation 402). For example, the job feature key may include one or more values of the job features and map to jobs with job features that contain and/or are matched to the value(s). Next, a global score is calculated for a job in the set from a weighted combination containing a set of coefficients in a global version of a statistical model, member features of a user, and the job features of the job (operation 404)];
Zhang does not explicitly teach the following, however, Zoia is also in the field of job recommendation and discloses:
a communication interface in communication with the processor, the communication interface being configured to communicate with computing devices to receive profiles stored on the computing devices [para. [0043] describes a job server and a processor. As illustrated in fig. 2, the job server is in communication with user client device. The job server also consists of candidate profile, which is stored in the server storage]; 
Memory [0020 memory storage device] in communication with the processor, wherein the memory comprises computer application programs that are executable by the processor to perform matching jobs to one of the profiles by [para. [0025] and as illustrated in FIG. 1, provide storage of computer-readable instructions, executable code, data structures, program modules and other data for the computer system 100]
Matching … the job order to the profile that has been extended [fig. 3 steps 308-312 describes computing a list of job matches (posts) for a candidate profile based on derived data].  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the inventory the communication interface configured to communicate with computing devices to receive profiles stored on the computing devices and computing a list of job matches (posts) for a candidate profile, as disclosed in Zoia, within the invention of Zhang because it is useful to collect user profiles and data for accurate recommendation.
While Zhang teaches [0048] at least a portion of the second ranking is then outputted as a set of job recommendations to the user (operation 310). For example, some or all of the jobs in the second ranking may be shown to the user in a website, application, email, message, and/or other communication. Finally, the models are updated based on one or more responses to the outputted job recommendations by the user (operation 312). [0050] First, a job feature key in an inverted index is used to retrieve job features of a set of jobs (operation 402). For example, the job feature key may include one or more values of the job features and map to jobs with job features that contain and/or are matched to the value(s). Next, a global score is calculated for a job in the set from a weighted combination containing a set of coefficients in a global version of a statistical model, member features of a user, and the job features of the job (operation 404), Zhang and Zoia do not explicitly teach the following, however analogous reference Kolber teaches:
wherein the actions comprise one or more of: an interaction of the user with the server; jobs that the user accepted or rejected; ratings that the user receives for the previously accepted jobs; and behaviour of the user in relation to jobs being offered to the user[[0035] describes In step 48, the Candidate receives notification that a Job Offer has been extended to him. The Candidate then clicks on a link provided in the message body of this message that transfers him to his dashboard. The Candidate should respond to the Job Offer in one of the following ways (a) Accept Job Offer, (b) Reject or No Response, or (c) Counter the Offer for better terms. The system proceeds to step 54 if the Candidate accepts the job offer, then all pertinent parties are informed, and the Candidate's response is considered an action of agreement];
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate an interaction of the user with the server and jobs that the user accepted or rejected as disclosed in Kolber, within the invention of Zhang sand Zoia because it is useful to collect user profiles and data for accurate future recommendation.
While Zhang teaches the system describes multiple entities as illustrated in figure 1, wherein said entities are not only associated with a candidate but the entities may also include companies, employers, and/or recruiters that use online professional network 118 to list jobs, search for potential candidates, provide business-related updates to users, advertise, and/or take other action as described in para. [0017]. [paras. 0021-0022] describe said entities profiles (includes any editing (user input), profile actions, posting, connections and other features)are feed to data repository which is used to generate job recommendations, Zhang does not explicitly teach the following limitation, however analogous reference Bhagat teaches:
 wherein the input of the second user comprises a feedback from the second user on a performance of the user on one of the previously accepted jobs[[0030] describes receiving feedback related to a job title or a task by immediate superior or the concerned authority for the recruited candidates.  The report card of the candidates not only contain the genuine feedback and comments of the seniors but also a comparison of the performance of the candidate vis-a-vis other candidates registered on the network application 202 having same or similar work cycles, tasks and job titles. WDBT 230 also presents to probable recruiters a performance record of the candidate and thus helps them to make a well informed decision to shortlist the candidate. The detailed information on the performance record of the candidate is exposed to the recruiter (also acts as an alternate to the reference letters) only when the job offer is extended to the candidate.];
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a feedback from the second user on a performance of the user on one of the previously accepted jobs as part of user’s profile as disclosed in Bhagat, within the invention of Zhang, Zoia, and Kolber because it is useful to collect user profiles and data for accurate future recommendation.

Claim 2/10 
Zhang further teaches:
The server of claim 1, wherein the actions comprise accepting, weakly rejecting, or strongly rejecting a job matched to the profile [[0039] Management apparatus 206 may also track one or more responses 234 of the user to the outputted ranking 228. For example, management apparatus 206 may track positive responses as the user's clicking on and/or applying to jobs in the ranking. Conversely, management apparatus 206 may track negative responses as the user's lack of interaction with the outputted jobs. Management apparatus 206 may store the responses in data repository 134, and analysis apparatus 204 and/or another component of the system may update the statistical models using the responses];

Claim 3/11: 
Zhang further teaches:
The server of claim 1, wherein the computer application programs further comprises analyzing the derived parameters using a machine learning model [[0042] Second, a number of statistical models and/or techniques may be used to generate rankings 226-228, output 220-224, and/or scores 230. For example, the functionality of each statistical model may be provided by a regression model, artificial neural network, support vector machine, decision tree, naive Bayes classifier, Bayesian network, clustering technique, collaborative filtering technique, hierarchical model, and/or ensemble model].

Claim 5/13:
Zhang further teaches:
The server of claim1, wherein the user is a candidate for a job or a worker for the job [[0017]The entities may include users that use online professional network 118 to establish and maintain professional connections, list work and community experience, endorse and/or recommend one another, search and apply for jobs, and/or perform other actions].

Claim 6/14:
Zhang further teaches:
The server of claim 1, wherein the second user is a customer [[0017] The entities may also include companies, employers, and/or recruiters that use online professional network 118 to list jobs, search for potential candidates, provide business-related updates to users, advertise, and/or take other action].
Claim 7/15:
Zhang further teaches:
The server of claim 1, wherein the computing devices are associated with staffing firms[[0017] The entities may also include companies, employers, and/or recruiters that use online professional network 118 to list jobs, search for potential candidates, provide business-related updates to users, advertise, and/or take other action].

Claims 8 and 16 rejected under 35 U.S.C. 103 as being unpatentable over XianXing Zhang (US 2017/0323268 A1, hereinafter “Zhang”) in view of Adam Zoia (US 2017/0147984 A1, hereinafter “Zoia”) in view of George Kolber (US 2013/0097093 A1, hereinafter “Kolber”) in view of Lokesh Mohan Bhagat (US 2013/0282606 A1, hereinafter “Bhagat”), as applied in claims 1 and 9, and further in view of  Nicholas Hedges (US Patent 9, 904,725, hereinafter “Hedges”).
Claim 8/16:
Zhang describes a profile modules, however it does not explicitly teach the following limitation, however analogous reference Hedges is also in the field of profile managements and discloses:
The server of claim 1, wherein the computer application programs further comprises: determining whether there is a duplicate profile for each of the received profiles [Fig. 2 #200 illustrates connection identification process and #220 represents duplicate connection module. Col. 3 lines 30-36 describes that previous de-duplication systems require merging leads into a single lead, h3owever, this process requires discarding some important information. As disclosed herein, instead of merging duplicate leads, the leads may be connected by a tag or storage of other small information that can immediately connect duplicate leads without discarding data]; and in response to determining there is a duplicate profile, time stamping and storing the duplicate profile [col. 6 lines 26-51 For example, multiple leads which have been identified as duplicates may generate a connection between them. The connection may be stored as a unique identifier in a lead connection database along with unique identifiers for each of the leads sharing the connection. Thus, when any of the duplicate leads are scored, distributed, or otherwise accessed, the connection identifier stored as a lead attribute can quickly access the duplicate leads. In some embodiments, the connection identifier may also, or alternatively, be stored as an attribute of each of the duplicate leads in a lead attribute database 294. The system may then access the connection identifier in a leads attribute data and search for other leads which also have the same connection identifier as a lead attribute, while col. 5 lines 52-65 describe the lead connection database includes additional information about a connection, for example, the first date of the connection, the source of the connection (e.g. how identified by the system, a particular social network, or the like), value of the connection, agent or sales entity assigned to a connection, and/or other information which may be relevant to scoring, distribution, prioritization, and/or other processing or use of a lead.].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the duplication determination module, as disclosed in Hedges, within the invention of Zhang, Zoia, Kolber, and and Bhagat because it is useful to in defining the recommendation module by accessing all of relevant user data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140074824 A1
Matching Process System And Method
Rad; Sean et al.
US 20060265270 A1
Intelligent job matching system and method
Hyder; Adam et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683